           Case 1:19-cv-03149-KBJ Document 8 Filed 12/02/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

Carter PAGE,                         )
                                     )
 Plaintiff,                          )
                                     )
v.                                   )
                                     )                        Case No. 1:19-CV-03149-KBJ
UNITED STATES DEPARTMENT OF JUSTICE, )
                                     )
 Defendant.                          )
                                     )


                     REPLY MEMORANDUM IN SUPPORT OF
                DEFENDANT’S MOTION FOR AN EXTENSION OF TIME
                       TO RESPOND TO THE COMPLAINT

       Defendant Department of Justice respectfully submits this reply memorandum to respond

to a few points raised by Plaintiff’s opposition to the motion for an extension of time.

       First, Plaintiff notes that he “intends to file an emergency injunction motion” as soon as

this week. Although the opposition is unclear as to the purpose of such a motion, Plaintiff has

communicated to undersigned counsel his possible intention to seek emergency relief in this

action that would prohibit the release of the forthcoming DOJ Office of Inspector General

(“OIG”) report, until such time as Mr. Page can review the draft (which is still being finalized). 1

An extension of time in which to respond to the Complaint would not prejudice his ability to

seek emergency relief. And the Government has proposed to shorten the time in which it would

respond to his Privacy Act claims – the supposed basis for his emergency motion. (If anything,



1
 The Office of Inspector General is currently finalizing the report regarding its investigation
“examining the Department’s and the FBI’s compliance with legal requirements, and with
applicable DOJ and FBI policies and procedures, in applications filed with the U.S. Foreign
Intelligence Surveillance Court (FISC) relating to a certain U.S. person,” see DOJ OIG Ongoing
Work, https://oig.justice.gov/ongoing/all.html, and has previously informed Plaintiff that the
Government anticipates release on or about December 9, 2019.

                                                  1
           Case 1:19-cv-03149-KBJ Document 8 Filed 12/02/19 Page 2 of 2



the time spent responding to an emergency motion may ultimately require the Government to

seek yet additional time to respond to the Complaint, thus further delaying the ultimate

resolution of his claims.)

       Finally, to the extent the Court denies the requested motion for an extension, and directs

the Government to respond to the FOIA claims in the Complaint before the deadline for

responding to the Privacy Act claims, Defendant respectfully requests at least one week from the

date the Court rules in which to file the partial answer (to the FOIA claims).

Dated: December 2, 2019                              Respectfully Submitted,


                                                     ETHAN P. DAVIS
                                                     Principal Deputy Assistant Attorney General

                                                     MARCIA BERMAN
                                                     Assistant Director, Federal Programs Branch

                                                     /s/Amy E. Powell
                                                     AMY E. POWELL
                                                     Trial Attorney, Federal Programs Branch
                                                     Civil Division, Department of Justice
                                                     c/o U.S. Attorney’s Office
                                                     150 Fayetteville St., Suite 2100
                                                     Raleigh, NC 27601
                                                     Phone: 919-856-4013
                                                     Email: amy.powell@usdoj.gov




                                                 2
